Gilfillan, C. J.
The elements of estoppel are wanting in this case. We need mention but one that is essential to an estoppel in pais, which is not in the case. There was no intention to mislead, and, under the circumstances, the plaintiff is not chargeable with culpable negligence in stating that his fees were $6, instead of what they actually were, — some $434. The redemption was made under a judgment in favor of White, Shannon & Reynolds, and made in their name. They were the ostensible, and, as far as plaintiff knew, the real, parties redeeming, and only parties interested in making the redemption. When he was advised by one of those parties that his fees were six dollars, he himself not knowing what they were, and when he, because so advised, stated them at that amount, neither they, nor any one claiming through them, could charge him with negligence in so stating.
Order affirmed.